Case 18-12123      Doc 58    Filed 11/14/18 Entered 11/14/18 10:19:13           Desc Main
                               Document     Page 1 of 1


                       UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF MASSACHUSETTS

 In re:                                              Chapter 13
 Ronald A. Passalugo                                 Case Number 18-12123
                                                     Honorable Joan N. Feeney
       Debtor
 ____________________________________/

  ORDER RE: MOTION OF WELLS FARGO BANK, N.A. FOR RELIEF FROM
 THE AUTOMATIC STAY AND CO-DEBTOR AUTOMATIC STAY PURSUANT
               TO 11 U.S.C. § 362 AND 11 U.S.C. § 1301

        Wells Fargo Bank, N.A., by and through its attorneys, Orlans PC having filed for

 Relief From Stay regarding real property known and numbered as 35 Ironside Drive,

 Barnstable, MA 02668 a/k/a 35 Ironside Drive, West Barnstable, MA 02668 notice

 having been given and good cause appearing therefore, it is hereby ORDERED that the

 Motion of Wells Fargo Bank, N.A. for Relief From Stay is allowed and Wells Fargo

 Bank, N.A. is granted relief from the automatic stay pursuant to 11 U.S.C. §362(d) and

 11 U.S.C. §1301(c) so that it, and its successors and assigns, may proceed to exercise its

 rights pursuant to the Note and Mortgage dated September 29, 2005 and recorded with

 the Barnstable County Registry of Deeds at Book 20329, Page 114 in accordance with

 applicable state and federal law and to commence a summary process action against

 occupants of that property. Entry of this Order shall be effective immediately upon entry,

 notwithstanding the provisions of FRBP 4001(a)(3). This Order shall be binding and

 effective despite any conversion of this bankruptcy case to a case under any other chapter

 of Title 11 of the United States Bankruptcy Code.

        At ________________ this _____ day of __________________, 2018.

                                              _______________________________
                                              Honorable Joan N. Feeney
                                              U.S. BANKRUPTCY JUDGE
